
	
		I
		112th CONGRESS
		2d Session
		H. R. 5956
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2012
			Mr. Nadler (for
			 himself, Mr. Petri,
			 Mr. Conyers,
			 Ms. Zoe Lofgren of California,
			 Mr. Filner,
			 Mr. Hinchey, and
			 Mr. Stark) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To provide safe, fair, and responsible procedures and
		  standards for resolving claims of state secrets privilege.
	
	
		1.Short titleThis Act may be cited as the
			 State Secrets Protection
			 Act.
		2.Amendment to the
			 Rules of EvidenceArticle 5 of
			 the Federal Rules of Evidence is amended by adding at the end the
			 following:
			
				Rule 503. State Secrets
				Privilege
					(a)In
				generalIn any civil action brought in Federal or State court,
				the Government has a privilege to refuse to give information and to prevent any
				person from giving information only if the Government shows that public
				disclosure of the information that the Government seeks to protect would be
				reasonably likely to cause significant harm to the national defense or the
				diplomatic relations of the United States.
					(b)Protection of
				secrets
						(1)In
				generalThe court shall take steps to protect sensitive
				information that comes before the court in connection with proceedings under
				this Rule. These steps may include reviewing evidence or pleadings and hearing
				arguments ex parte, issuing protective orders, placing material under seal, and
				applying security procedures established under the Classified Information
				Procedures Act for classified information to protect the sensitive
				information.
						(2)In camera
				proceedingsAll hearings and other proceedings under this Rule
				may be conducted in camera, as needed to protect information that may be
				subject to the privilege.
						(3)Participation of
				counselParticipation of
				counsel in proceedings under this Rule may be limited if the court determines
				that the limitation is a necessary step to protect information the Government
				asserts is protected by the privilege or that supports the claim of
				privilege.
						(4)Guardian ad
				litemWhere counsel is excluded from a proceeding, the court
				shall have discretion to appoint a guardian ad litem to represent the absent
				litigant’s interests, drawing, in consultation with the excluded
				nongovernmental party, from a previously generated list of attorneys who have
				been granted required security clearances in the past and have agreed to serve
				in this capacity. The guardian ad litem shall not discuss the information
				claimed as privileged or its content with any nongovernmental party or
				nongovernmental party’s counsel.
						(5)Production of
				adequate substitute pending resolution of the claim of privilegeIf, at any point during its consideration
				of the Government’s claim, the court determines that disclosure of information
				to a party or counsel, or disclosure of information by a party that already
				possesses it, presents a risk of a harm described in subsection (a) that cannot
				be addressed through less restrictive means provided in this subsection, the
				court may require the Government to produce an adequate substitute, such as a
				redacted version, summary of the information, or stipulation regarding the
				relevant facts, if the court deems such a substitute feasible. The substitute
				must be reviewed and approved by the court and must provide counsel with a
				substantially equivalent opportunity to assess and challenge the Government’s
				claim of privilege as would the protected information.
						(c)Assertion of the
				privilege
						(1)In
				generalThe Government may assert the privilege in connection
				with any claim in a civil action to which it is a party or may intervene in a
				civil action to which it is not a party to do so.
						(2)Supporting
				affidavitsIf the Government asserts the privilege, the
				Government shall provide the court with an affidavit signed by the head of the
				executive branch agency with responsibility for, and control over, the
				information asserted to be subject to the privilege. In the affidavit, the head
				of the agency shall explain the factual basis for the claim of privilege. The
				Government shall make public an unclassified version of the affidavit.
						(d)Preliminary
				proceedings
						(1)Preliminary
				review by courtOnce the
				Government has asserted the privilege, and before the court makes any
				determinations under subsection (e), the court shall undertake a preliminary
				review of the information the Government asserts is protected by the privilege
				and provide the Government an opportunity to seek protective measures under
				this Rule. After any initial protective measures are in place, the court shall
				proceed to the consideration of additional preliminary matters under this
				subsection.
						(2)Consideration of
				whether To appoint special master or expert witnessThe court
				shall consider whether the appointment of a special master with appropriate
				expertise or an expert witness, or both, would facilitate the court’s duties
				under this Rule.
						(3)Index of
				materialsThe court may order the Government to provide a
				manageable index of the information that the Government asserts is subject to
				the privilege. The index must correlate statements made in the affidavit
				required under this Rule with portions of the information the Government
				asserts is subject to the privilege. The index shall be specific enough to
				afford the court an adequate foundation to review the basis of the assertion of
				the privilege by the Government.
						(4)Prehearing
				conferencesAfter the preliminary review, the court shall hold
				one or more conferences with the parties to—
							(A)determine any
				steps needed to protect sensitive information;
							(B)define the issues presented by the
				Government’s claim of privilege, including whether it is possible to allow the
				parties to complete nonprivileged discovery before determining whether the
				claim of privilege is valid;
							(C)order disclosure
				to the court of anything needed to assess the claim, including all information
				the Government asserts is protected by the privilege and other material related
				to the Government’s claim;
							(D)resolve any
				disputes regarding participation of counsel or parties in proceedings relating
				to the claim, including access to the Government’s evidence and
				arguments;
							(E)set a schedule for
				completion of discovery related to the Government’s claim; and
							(F)take other steps
				as needed, such as ordering counsel or parties to obtain security
				clearances.
							(e)Procedures and
				standard for assessing the privilege claim
						(1)HearingThe
				court shall conduct a hearing to determine whether the privilege claim is
				valid.
						(2)Basis for
				ruling
							(A)GenerallyThe
				court may not determine that the privilege is valid until the court has
				reviewed—
								(i)except as provided
				in subparagraph (B), all of the information that the Government asserts is
				privileged;
								(ii)the affidavits,
				evidence, memoranda and other filings submitted by the parties related to the
				privilege claim; and
								(iii)any other
				evidence that the court determines it needs to rule on the privilege.
								(B)Sampling in
				certain casesWhere the volume of information the Government
				asserts is privileged precludes a timely review, or the court otherwise
				determines a review of all of that information is not feasible, the court may
				substitute a sufficient sampling of the information if the court determines
				that there is no reasonable possibility that review of the additional
				information would change the court’s determination on the privilege claim and
				the information reviewed is sufficient to enable the court to make the
				independent assessment required by this subsection.
							(3)StandardIn ruling on the validity of the privilege,
				the court shall make an independent assessment of whether the harm identified
				by the Government, as required by subsection (a), is reasonably likely to occur
				should the privilege not be upheld. The court shall weigh testimony from
				Government experts in the same manner as it does, and along with, any other
				expert testimony.
						(4)Burden of
				proofThe Government shall have the burden of proof as to the
				nature of the harm and as to the likelihood of its occurrence.
						(f)Effect of court
				determination
						(1)In
				generalIf the court
				determines that the privilege is not validly asserted, the court shall issue
				appropriate orders regarding the disclosure of the information to a
				nongovernmental party and its admission at trial, subject to the other rules of
				evidence, with the right to interlocutory appeal as provided in subsection (g)
				for any such orders. If the court determines that the privilege is validly
				asserted, that information shall not be disclosed to a nongovernmental party or
				the public.
						(2)Nonprivileged
				substitute
							(A)Court
				consideration of substituteIf the court finds that the privilege
				is validly asserted and it is possible to craft a nonprivileged substitute,
				such as those described in subsection (b)(5), for the privileged information
				that would provide the parties a substantially equivalent opportunity to
				litigate the case, the court shall order the Government to produce the
				substitute to the satisfaction of the court.
							(B)Refusal to
				provideIn a civil action
				brought against the Government, if the court orders the Government to provide a
				nonprivileged substitute for information and the Government fails to comply, in
				addition to any other appropriate sanctions, the court shall find against the
				Government on the factual or legal issue to which the privileged information is
				relevant. If the action is not brought against the Government, the court shall
				weigh the equities and make appropriate orders as provided in paragraph
				(4).
							(3)Opportunity to
				complete discoveryThe court shall not resolve any issue or claim
				and shall not grant a motion to dismiss or motion for summary judgment based on
				the state secrets privilege and adversely to any party against whom the
				Government’s privilege claim has been upheld until that party has had a full
				opportunity to complete nonprivileged discovery and to litigate the issue or
				claim to which the privileged information is relevant without regard to that
				privileged information.
						(4)Appropriate
				orders in the interest of justiceAfter reviewing all available evidence, and
				only after determining that privileged information, for which it is impossible
				to create a nonprivileged substitute, is necessary to decide a factual or legal
				issue or claim, the court shall weigh the equities and make appropriate orders
				in the interest of justice, such as striking the testimony of a witness,
				finding in favor of or against a party on a factual or legal issue to which the
				information is relevant, or dismissing a claim or counterclaim. This paragraph
				does not permit an award of money damages against a party based in whole or in
				part on privileged information that was not disclosed to that party.
						(g)Interlocutory
				appeal
						(1)In
				generalThe courts of appeal
				shall have jurisdiction of an appeal from a decision or order of a district
				court determining that the state secrets privilege is not validly asserted,
				sanctioning a refusal to provide an adequate or nonprivileged substitute
				required under this Rule, or refusing protective steps sought by the Government
				under this Rule pending the resolution of the claim of state secrets
				privilege.
						(2)Appeal
							(A)In
				generalAn appeal taken under this section either before or
				during trial shall be expedited by the court of appeals.
							(B)During
				trialIf an appeal is taken during trial, the district court
				shall adjourn the trial until the appeal is resolved and the court of
				appeals—
								(i)shall hear
				argument on appeal as expeditiously as possible after adjournment of the trial
				by the district court;
								(ii)may dispense with
				written briefs other than the supporting materials previously submitted to the
				trial court;
								(iii)shall render its
				decision as expeditiously as possible after argument on appeal; and
								(iv)may dispense with
				the issuance of a written opinion in rendering its decision.
								(h)Reporting
						(1)In
				generalConsistent with applicable authorities and duties,
				including those conferred by the Constitution of the United States upon the
				executive and legislative branches, the Attorney General shall report in
				writing to the Permanent Select Committee on Intelligence of the House of
				Representatives, the Select Committee on Intelligence of the Senate, and the
				chairmen and ranking minority members of the Committees on the Judiciary of the
				House of Representatives and Senate on any case in which the Government invokes
				a state secrets privilege, not later than 30 calendar days after the date of
				such assertion. Each report submitted under this subsection shall include all
				affidavits filed under this Rule by the Government.
						(2)Operation and
				effectiveness
							(A)In
				generalThe Attorney General shall deliver to the committees of
				Congress described in paragraph (1) a report concerning the operation and
				effectiveness of this Rule and including suggested amendments to the
				Rule.
							(B)DeadlineThe
				Attorney General shall submit this report not later than 1 year after the date
				of enactment of this Rule, and every year thereafter until the date that is 3
				years after that date of enactment. After the date that is 3 years after that
				date of enactment, the Attorney General shall submit a report under
				subparagraph (A) as necessary.
							(i)Rule of
				constructionThis Rule provides the only privilege that may be
				asserted in civil cases based on state secrets and the standards and procedures
				set forth in this Rule apply to any assertion of the privilege.
					(j)ApplicationThis
				Rule applies to claims pending on or after the date of enactment of this Rule.
				A court also may relieve a party or its legal representative from a final
				judgment, order, or proceeding that was based, in whole or in part, on the
				state secrets privilege if—
						(1)the motion for
				relief is filed with the rendering court within one year of the date of
				enactment of this Rule;
						(2)the underlying
				judgment, order, or proceeding from which the party seeks relief was entered
				after January 1, 2002; and
						(3)the claim on which
				the judgment, order, or proceeding is based is—
							(A)against the
				Government; or
							(B)arises out of
				conduct by persons acting in the capacity of a Government officer, employee, or
				agent.
							.
		
